Exhibit 10.48
BRIGHAM EXPLORATION COMPANY
1997 DIRECTOR STOCK OPTION PLAN
(as amended effective January 1, 2009)
I. PURPOSE
It is the purpose of the Plan to promote the interests of the Company and its
stockholders by attracting and retaining qualified directors by giving them the
opportunity to acquire a proprietary interest in the Company and an increased
personal interest in its continued success and progress. The Options granted
hereunder shall not be qualified as “incentive stock options” within the meaning
of Section 422(b) of the Code.
II. DEFINITIONS
As used herein the following terms have the following meanings:
(a) “Board” means the Board of Directors of the Company.
(b) “Chairman of the Board” means the director elected to the position of
Chairman of the Board by the Board.
(c) “Code” means the Internal Revenue Code of 1986, as amended.
(d) “Common Stock” means the $.01 par value Common Stock of the Company.
(e) “Company” means Brigham Exploration Company, a Delaware corporation.
(f) “Effective Date” means March 4, 1997, which shall be the date on which the
Plan shall be effective.
(g) “Eligible Director” means an individual who (i) is on the Effective Date, or
thereafter becomes, a member of the Board, (ii) is neither an employee nor an
officer of the Company or any direct or indirect majority-owned subsidiary of
the Company and (C) has not elected to decline to participate in the Plan
pursuant to the following sentence. A director otherwise eligible to participate
in the Plan may make an irrevocable, one-time election, by written notice to the
Company within ten days after his or her initial election to the Board, or, in
the case of the directors in office on the Effective Date, within ten days prior
to the Effective Date, to decline to participate in the Plan. For purposes of
the Plan, “employee” shall mean an individual whose wages are subject to the
withholding of federal income tax under Section 3402 of the Code, and “officer”
shall mean an individual elected or appointed by the Board or the board of
directors of the subsidiary, as the case may be, or chosen in such other manner
as may be prescribed in the bylaws of the Company or the subsidiary, to serve as
such.

 

 



--------------------------------------------------------------------------------



 



(h) “Fair Market Value” of a share of Common Stock means, as of a particular
date, (i) if shares of Common Stock are listed on a national securities
exchange, the mean between the highest and lowest sales price per share of
Common Stock on the consolidated transaction reporting system for the principal
national securities exchange on which shares of Common Stock are listed on that
date, or, if there shall have been no such sale so reported on that date, on the
last preceding date on which such a sale was so reported, (ii) if the Common
Stock is not so listed, the mean between the closing bid and asked price on that
date, or, if there are no quotations available for such date, on the last
preceding date on which such quotations shall be available, as reported by the
Nasdaq Stock Market, or, if not reported by the Nasdaq Stock Market, by Pink OTC
Markets Inc. (or its successor, or if Pink OTC Markets Inc. or its successor
does not then exist, such over-the-counter quotation service as the Board shall
determine), or (iii) if shares of Common Stock are not publicly traded, the most
recent value determined in good faith by the Board using a “reasonable
application of a reasonable valuation method” within the meaning of Treasury
Regulation Section 1.409A-1(b)(5)(iv)(B).
(i) “Holder” means an Eligible Director to whom an Option has been granted under
the Plan.
(j) “Initial Options” means those options granted to each Eligible Director who
becomes a member of the Board automatically on the date of his or her initial
election as a director of the Company.
(k) “Option” means any option to purchase shares of Common Stock granted
pursuant to the provisions of the Plan, including Initial Options and Subsequent
Options.
(l) “Plan” means this Brigham Exploration Company 1997 Director Stock Option
Plan, as amended.
(m) “Subsequent Options” means those options granted automatically as of
December 31 of each year to each Eligible Director who is serving the Company as
a director on such date beginning December 31, 1997.
III. ADMINISTRATION
The Plan shall be administered by the Board. The Board shall have no authority,
discretion or power to select the participants who will receive Options, to set
the number of shares to be covered by any Option, to set the exercise price of
any Option or to set the period within which Options may be exercised, or to
alter any other terms or conditions specified herein, except in the sense of
administering the Plan subject to the express provisions of the Plan and except
in accordance with Section 6.02 hereof. Subject to the foregoing limitations,
the Board shall have authority and power to adopt such rules and regulations and
to take such action as it shall consider necessary or advisable for the
administration of the Plan, and to construe, interpret and administer the Plan.
The decisions of the Board relating to the Plan shall be final and binding upon
the Company, the Holders and all other persons. No member of the Board shall
incur any liability by reason of any action or determination made in good faith
with respect to the Plan or any stock option agreement entered into pursuant to
the Plan.

 

2



--------------------------------------------------------------------------------



 



IV. OPTIONS
4.01 Participation. Each Eligible Director who does not elect to decline to
participate in the Plan pursuant to paragraph (g) of Article II hereof shall be
granted an Option to purchase Common Stock under the Plan on the terms and
conditions herein described.
4.02 Terms and Conditions of Options; Stock Option Agreements. Each Option
granted under the Plan shall be evidenced by a written stock option agreement
entered into by the Company and the Holder to whom the Option is granted, which
agreement shall include, incorporate or conform to the following terms and
conditions, and such other terms and conditions not inconsistent therewith or
with the terms and conditions of the Plan as the Board considers appropriate in
each case:
(a) Option Grant Dates. An Option shall be granted (i) to each Eligible Director
who becomes a member of the Board after the Effective Date automatically on the
date of his or her initial election as a director of the Company (an “Initial
Option”), provided that such person does not elect to decline to participate in
the Plan pursuant to paragraph (g) of Article II hereof, and (ii) automatically
as of December 31 of each year to each Eligible Director who is serving the
Company as a director on such date, beginning December 31, 1997 (a “Subsequent
Option”). The date of grant of an Option pursuant to the Plan shall be referred
to hereinafter as the “Grant Date” of such Option.
(b) Number of Shares. Each Initial Option shall entitle the Holder to purchase,
in accordance with the terms of such Option and the Plan, 20,000 shares of
Common Stock, subject to adjustment in accordance with Section 5.02 hereof. Each
Subsequent Option shall entitle the Holder to purchase, in accordance with the
terms of such Option and the Plan, 10,000 shares of Common Stock, subject to
adjustment in accordance with Section 5.02 hereof. If, on the Grant Date of any
Option, fewer shares of Common Stock remain available for grant than are
necessary to permit the grant of Options to each person entitled to receive an
Option on such date in accordance with the provisions of this Section 4.02, then
(i) first, an Option covering an equal number of whole shares of Common Stock,
up to 20,000 shares, shall be granted on such date to each Eligible Director who
is to receive an Initial Option and (ii) thereafter, Options shall be granted to
the remaining Eligible Directors then serving covering an equal number of whole
shares of Common Stock and all such Options shall cover, in the aggregate, all
remaining shares of Common Stock then available for grant under the Plan (or
such smaller number as may be necessary to permit each such Option to cover an
equal number of whole shares of Common Stock).
(c) Price. The price at which each share of Common Stock covered by an Option
may be purchased pursuant to the Plan shall be the Fair Market Value of a share
of Common Stock on the Grant Date of the Option.
(d) Option Period. Each option shall become exercisable in five equal annual
installments on each of the first five anniversaries of such option’s “Grant
Date.” The period within which each Option may be exercised shall expire on the
seventh anniversary of such Grant Date (the “Option Period”), unless terminated
sooner pursuant to Section 4.02(e) hereof.

 

3



--------------------------------------------------------------------------------



 



(e) Termination of Service, Death, Etc. The following provisions shall apply
with respect to the exercise of an Option granted hereunder in the event that
the Holder thereof ceases to be a director of the Company for the reasons
described in this Section 4.02(e):
(i) If the directorship of the Holder is terminated within the Option Period on
account of any act of (a) fraud or intentional misrepresentation or (b)
embezzlement, misappropriation or conversion of assets or opportunities of the
Company or any direct or indirect majority-owned subsidiary of the Company, the
Option shall automatically terminate as of the date of such termination;
(ii) If the Holder dies during the Option Period while such Holder is a director
of the Company (or during the additional three-month period provided by
paragraph (iii) of this Section 4.02(e)), the Option may be exercised, to the
extent that the Holder was entitled to exercise it at the date of the Holder’s
death, within one year after such death (if within the Option Period), but not
thereafter, by the executor or administrator of the estate of the Holder, or by
the person or persons who shall have acquired the Option directly from the
Holder by bequest or inheritance; or
(iii) If the directorship of the Holder is terminated for any reason (other than
the circumstances specified in paragraphs (i) and (ii) of this Section 4.02(e))
within the Option Period, including a failure by the stockholders of the Company
to reelect the Holder as a director, the Option may be exercised, to the extent
the Holder was entitled to do so at the date of termination of the directorship,
within three months after such termination (if within the Option Period), but
not thereafter.
(f) Transferability. An Option granted under the Plan shall not be transferable
by the Holder, otherwise than by will or pursuant to the laws of descent and
distribution or with the consent of the Board, and during the lifetime of the
Holder the Option shall be exercisable only by the Holder or his or her guardian
or legal representative or by transferees of the Holders in such circumstances
as the Board may approve.
(g) Requirement of Directorship. Except as provided in Section 4.02(e) hereof,
an Option may not be exercised unless the Holder is at the time of exercise
serving as a director of the Company, and, except as provided in Section 4.02(e)
hereof, such Option shall terminate upon termination of the Holder’s service as
a director of the Company.

 

4



--------------------------------------------------------------------------------



 



(h) Exercise, Payments, Etc. Each Option granted hereunder may be exercised, in
whole or in part, by the Holder thereof at any time or (with respect to partial
exercises) from time to time during the Option Period, subject to the provisions
of the Plan and the stock option agreement evidencing such Option, and the
method for exercising an Option shall be by the personal delivery to the
Secretary of the Company of, or by the sending by United States registered or
certified mail, postage prepaid, addressed to the Company (to the attention of
its Secretary), of, written notice signed by the Holder specifying the number of
shares of Common Stock with respect to which such Option is being exercised.
Such notice shall be accompanied by the full amount of the purchase price of
such shares, in cash and/or by delivery of shares of Common Stock already owned
by the Holder having an aggregate Fair Market Value (determined as of the date
of exercise) equal to the purchase price, including an actual or deemed multiple
series of exchanges of such shares. Any such notice shall be deemed to have been
given on the date of receipt thereof (in the case of personal delivery as
above-stated) or on the date on which the same was deposited in a regularly
maintained receptacle for the deposit of United States mail, addressed and sent
as above-stated. In addition to the foregoing, promptly after demand by the
Company, the exercising Holder shall pay to the Company an amount equal to
applicable withholding taxes, if any, due in connection with such exercise. No
shares of Common Stock shall be issued upon exercise of an Option until full
payment therefor and for all applicable withholding taxes has been made, and a
Holder shall have none of the rights of a shareholder until shares of Common
Stock are issued to such Holder.
V. AUTHORIZED COMMON STOCK
5.01 Common Stock. The total number of shares as to which Options may be granted
pursuant to the Plan shall be 1,000,000 shares of Common Stock, in the
aggregate, except as such number of shares shall be adjusted from and after the
Effective Date in accordance with the provisions of Section 5.02 hereof. If any
outstanding Option under the Plan shall expire or be terminated for any reason,
the shares of Common Stock allocable to the unexercised portion of such Option
shall again be available for grant under the Plan.
5.02 Adjustments Upon Changes in Common Stock. In the event the Company shall
effect a split of the Common Stock or a dividend payable in Common Stock, or in
the event the outstanding Common Stock shall be combined into a smaller number
of shares, the maximum number of shares as to which Options may be granted under
the Plan shall be increased or decreased proportionately. In the event that
before delivery by the Company of all the shares of Common Stock in respect of
which any Option has been granted under the Plan, the Company shall have
effected such a split, dividend or combination, the shares still subject to the
Option shall be increased or decreased proportionately and the purchase price
per share shall be increased or decreased proportionately so that the aggregate
purchase price for all the then optioned shares shall remain the same as
immediately prior to such split, dividend or combination.
In the event of a reclassification of the Common Stock not covered by the
foregoing, or in the event of a liquidation or reorganization, including a
merger, consolidation or sale of assets, the Board shall make such adjustments,
if any, as it may deem equitable in the number, purchase price and kind of
shares covered by the unexercised portions of Options theretofore granted under
the Plan; provided, however, that any such adjustment shall be made in
accordance with Section 409A of the Code and the regulations thereunder. The
provisions of this Section 5.02 shall only be applicable if, and only to the
extent that, the application thereof does not conflict with any valid
governmental statute, regulation or rule.

 

5



--------------------------------------------------------------------------------



 



VI. GENERAL PROVISIONS
6.01 Termination of Plan. The Plan shall terminate whenever (whether before or
after the Effective Date) the Board adopts a resolution to that effect. If not
sooner terminated in accordance with the preceding sentence, the Plan shall
wholly cease and expire on March 4, 2017. After termination of the Plan, no
Options shall be granted under the Plan, but the Company shall continue to
recognize, and perform its obligations with respect to, any Options previously
granted.
6.02 Amendment of Plan. The Board may from time to time (whether before, on or
after the Effective Date) amend, modify or suspend the Plan. Nevertheless,
(a) no such amendment, modification or suspension shall impair any Options
theretofore granted under the Plan or deprive any Holder of any shares of Common
Stock which such Holder might have acquired through or as a result of the Plan,
and (b) after the stockholders of the Company have approved and adopted the Plan
in accordance with Section 6.04 hereof, no such amendment or modification shall
be made without the approval of the holders of the outstanding shares of capital
stock of the Company entitled to vote in the election of directors generally
where such amendment or modification would (i) increase the total number of
shares of Common Stock as to which Options may be granted under the Plan or
decrease the exercise price at which Options may be granted under the Plan
(other than as provided in Section 5.02 hereof), (ii) materially alter the class
of persons eligible to be granted Options under the Plan, (iii) materially
increase the benefits accruing to Holders under the Plan or (iv) extend the term
of the Plan or the Option Period specified in Section 4.02(d) hereof.
Notwithstanding the foregoing, the provisions of the Plan relating to (a) the
number of shares of Common Stock covered by, and the exercise price of, Options
granted under the Plan, (b) the timing of grants of Options under the Plan and
(c) the class of persons eligible to be granted Options under the Plan shall not
be amended more than once every six months, other than to comport with changes
in the Code, the Employee Retirement Income Security Act of 1974, as amended, or
the rules thereunder.
6.03 Treatment of Proceeds. Proceeds from the sale of Common Stock pursuant to
Options granted under the Plan shall constitute general funds of the Company.
6.04 Effectiveness. The Plan shall become effective as of the Effective Date,
subject to and upon the receipt of shareholder approval by the affirmative votes
of the holders of a majority of the shares of Common Stock present, or
represented, and entitled to vote at a meeting of stockholders duly held in
accordance with the applicable laws of the State of Delaware.
6.05 Section Headings. The section headings included herein are only for
convenience, and they shall have no effect on the interpretation of the Plan.

 

6